Fund summary Goal Putnam International Equity Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 14 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees† Distribution and service (12b-1) fees Other expenses Total annual fund operating expenses Class A 0.72% 0.25% 0.35% 1.32% Class B 0.72% 1.00% 0.35% 2.07% Class C 0.72% 1.00% 0.35% 2.07% Class M 0.72% 0.75% 0.35% 1.82% Class R 0.72% 0.50% 0.35% 1.57% Class R5 0.72% N/A 0.22%< 0.94% Class R6 0.72% N/A 0.12%< 0.84% Class Y 0.72% N/A 0.35% 1.07% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. †Management fees are subject to a performance adjustment. 2 Prospectus <Other expenses shown for class R5 and class R6 shares have been annualized. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $702 $969 $1,257 $2,074 Class B $710 $949 $1,314 $2,208 Class B (no redemption) $210 $649 $1,114 $2,208 Class C $310 $649 $1,114 $2,400 Class C (no redemption) $210 $649 $1,114 $2,400 Class M $528 $902 $1,301 $2,412 Class R $160 $496 $855 $1,867 Class R5 $96 $300 $520 $1,155 Class R6 $86 $268 $466 $1,037 Class Y $109 $340 $590 $1,306 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
